Adam B. Gottlieb
Stephan S. Schlegelmilch (pending pro hac vice )
SECURITIES AND EXCHANGE COMMISSION
100 F Street, NE
Washington, DC 20549
Telephone: (202) 551-8299 (Gottlieb)

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
                                                                       :
SECURITIES AND EXCHANGE COMMISSION,                                    :
                                                                       :   COMPLAINT
                                             Plaintiff,                :
                                                                       :   19-CV- 5296 (   )
                  – against –                                          :
                                                                       :
LONGFIN CORP., and                                                     :
VENKATA S. MEENAVALLI,                                                 :   JURY TRIAL DEMANDED
                                                                       :
                                             Defendants.               :
                                                                       :
----------------------------------------------------------------------x

         Plaintiff Securities and Exchange Commission (the “SEC” or the “Commission”), for its

Complaint against Defendants Longfin Corp. (“Longfin”) and Venkata S. Meenavalli (“Meenavalli”),

alleges as follows:

                                                  SUMMARY

         1.       The Defendants in this action engaged in a scheme to obtain a listing on the Nasdaq

Stock Market, LLC (the “NASDAQ”) after a fraudulent public offering. By the scheme, the

Defendants distributed over 400,000 shares—over one-third of the total shares reportedly sold by

Longfin in the offering—to insiders and others affiliated with the company to create the false

appearance of a public float of bona fide investors that would satisfy NASDAQ listing requirements.

In fact, these insiders and affiliates never paid for their shares, and such purported investments did

not satisfy NASDAQ criteria. In addition to inflating the number of bona fide investors who
purchased Longfin shares, the Defendants misrepresented to NASDAQ and in Longfin’s SEC

filings the amount of funds raised in the offering.

        2.      To execute the NASDAQ listing scheme, the Defendants obtained a qualification to

conduct an offering (i.e., a notice from the SEC that the offering may proceed) under SEC

Regulation A [Regulation A —Conditional Small Issues Exemption, 17 C.F.R. §§ 230.251 – 263], a set of

rules that allow issuers to publicly sell securities under procedures that are less burdensome than

those that apply where the sales are registered under Section 5 of the Securities Act of 1933

(“Securities Act”) [15 U.S.C. § 77e], by misrepresenting its status as a company based in the United

States. Longfin was never entitled to use Regulation A to sell any shares because it was not a

company based in the United States or Canada, as specifically required by the regulation. Contrary

to Longfin’s claims that it was based in New Jersey and New York, it was never managed or

operated in the United States. Instead, Meenavalli placed substantially all of Longfin’s management,

employees, assets, cash, and records outside the United States.

        3.      Therefore, on June 16, 2017, Longfin received a qualification from the SEC for its

Regulation A offering by false pretenses. The SEC’s qualification was limited to sales of Longfin

securities at a price of $5 per share. After the Defendants realized that Longfin would not sell

enough shares to meet NASDAQ listing requirements, the company distributed shares to insiders

and affiliates to create the false appearance of having a sufficient public float of bona fide investors

to proceed with a listing. None of the insiders or affiliates paid for the shares. Therefore, as the

result of materially false pretenses, on December 13, 2017, Longfin’s Class A shares began publicly

trading on the NASDAQ.

        4.      Two days later, on or about December 15, 2017, Longfin announced its acquisition

of a purported cryptocurrency business named “Ziddu.com” from Meridian Enterprises Pte. Ltd.,

an entity at least 92%-owned by Meenavalli. Longfin’s stock price rose dramatically after Longfin



                                                      2
publicly announced the acquisition in a misleading Form 8-K, even though Ziddu.com itself was

worthless. On December 18, 2017, Longfin’s stock price rose to a high of $142.82 per share.

Around this time and over the following months, insiders and affiliates sold their shares for millions

of dollars in profits as a result of the price spike from the Ziddu.com announcement.

        5.      During 2017 and 2018, Longfin and Meenavalli also perpetrated a massive

accounting fraud by reporting fictitious revenue from commodity transactions. The scheme

involved numerous sham, round-trip transactions between Longfin and Meenavalli-controlled

entities using phony bills of lading for purported physical commodities. Longfin fraudulently

reported over $66 million of fictitious revenue, constituting over 89% of Longfin’s total revenue for

the year ended December 31, 2017. As a result, Longfin filed a materially false annual report on

Form 10-K for the year ended December 31, 2017 and a materially false quarterly report on

Form 10-Q for the quarter ended March 31, 2018. Meenavalli signed each of these reports. Longfin

and Meenavalli also filed or signed materially false and misleading current reports on Form 8-K

involving the Ziddu.com acquisition and Longfin’s subsequent demise.

        6.      By engaging in the illegal conduct described in this Complaint, the Defendants

violated and, unless restrained and enjoined, will continue to violate the antifraud provisions of

Sections 17(a) of the Securities Act of 1933 [15 U.S.C. § 77q(a)] and Section 10(b) and Rule 10b-5

thereunder of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b); 17 C.F.R. §

240.10b-5].

        7.      Defendant Longfin also violated and, unless restrained and enjoined, will continue to

violate the reporting, books-and-records, and internal controls provisions of Sections 13(a),

13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(a), 78m(b)(2)(A)-(B)] and

Exchange Act Rules 12b-20, 13a-1, 13a-11, and 13a-13 [17 C.F.R. §§ 240.12b-20, 240.13a-1,

240.13a-11, 240.13a-13].



                                                   3
        8.       Defendant Meenavalli further violated, and unless restrained and enjoined, will

continue to violate the internal controls and books-and-records provisions of Section 13(b)(5) of the

Exchange Act [15 U.S.C. § 78m(b)(5)] and Exchange Act Rule 13b2-1 [17 C.F.R. § 240.13b2-1]; the

lying-to-accountants provision of Exchange Act Rule 13b2-2 [17 C.F.R. § 240.13b2-2]; and the

certification provision of Exchange Act Rule 13a-14 [17 C.F.R. § 240.13a-14]. Moreover, Meenavalli

aided and abetted Longfin’s violations and, unless restrained and enjoined, will continue to aid and

abet violations of the reporting, books-and-records, and internal controls provisions of

Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(a),

78m(b)(2)(A)-(B)] and Exchange Act Rules 12b-20, 13a-1, 13a-11, and 13a-13 [17 C.F.R. §§ 240.12b-

20, 240.13a-1, 240.13a-11, 240.13a-13].

                                  JURISDICTION AND VENUE

        9.       This Court has jurisdiction over this action pursuant to Sections 20(b) and 22(a) of

the Securities Act [15 U.S.C. §§ 77t(b), 77v(a)] and Sections 21(d)-(e) and 27 of the Exchange Act [15

U.S.C. §§ 78u(d)-(e), 78aa].

        10.      Venue in this district is proper under Section 22(a) of the Securities Act [15 U.S.C. §

77v(a)] and Section 27 of the Exchange Act [15 U.S.C. § 78aa] because certain of the transactions,

acts, practices, and courses of business constituting the violations alleged herein occurred within the

Southern District of New York. During relevant times, Longfin purported to operate its principal

place of business in the City of New York, and its shares were traded on the NASDAQ, which is

located within this district.

        11.      Defendants made use of the means, instruments, or instrumentalities of

transportation or communication in interstate commerce, or of the mails, or the facilities of a

national securities exchange in connection with the transactions, acts, practices, and courses of

business described in this Complaint.


                                                    4
                                          DEFENDANTS

       12.     Longfin Corp. is a Delaware corporation that, at relevant times, purported to be

headquartered in New York, New York and Lyndhurst, New Jersey. Longfin’s Class A common

stock was previously registered with the Commission pursuant to Section 12(b) of Exchange Act.

Between December 13, 2017 and its voluntary delisting from NASDAQ in May 2018, Longfin’s

Class A common stock traded on NASDAQ under the symbol “LFIN.” On May 24, 2018,

Longfin’s Class A common began trading over the counter. On November 21 and November 27,

2018, Longfin filed Forms 8-K, signed by Meenavalli, announcing that the company had entered

into an Assignment for the Benefit of Creditors on November 14, 2018 in New Jersey state court

and, as a result, had terminated all of its employees and disbanded its Board of Directors.

       13.     Venkata S. Meenavalli founded Longfin and was its Chairman and Chief Executive

Officer at all relevant times. Meenavalli individually controls over 20% of Longfin’s Class A shares

and over 50% of Longfin’s total voting equity. Meenavalli and his wife own approximately 17% of

the voting stock of Stampede Capital Limited, a publicly listed company in India that owns

approximately 27.6% of the voting stock of Longfin. Meenavalli is the Chairman and founder of

Stampede Capital Limited. Meenavalli currently resides in India.

                   OTHER RELEVANT ENTITIES AND INDIVIDUALS

       14.     Andy Altahawi, age 54, is a resident of Sunny Isles Beach, Florida. He is the

president of Adamson Brothers Corp., which operates ipoflow.com, a website purporting to be “a

leading equity Reg A+ offerings platform opening up the IPO access to everyone.” Altahawi sought

to register Adamson Brothers as a broker-dealer in early 2018 and later withdrew the application.

Altahawi was previously associated with a number of broker-dealers registered with the SEC,




                                                  5
including during the period July 27, 2017 through December 1, 2017. Altahawi is a defendant in

SEC v. Longfin Corp., et al., No. 18-cv-02977-DLC (S.D.N.Y. filed April 6, 2018).

        15.     Stampede Capital Limited (“Stampede”) is a publicly listed company in India

whose voting stock is approximately 17%-owned by Meenavalli and his wife. Stampede is one of

the largest shareholders of Longfin with ownership of 27.5 million shares, representing

approximately 27.6% of Longfin’s total shares outstanding.

        16.     Stampede Tradex Pte. Ltd. (“Stampede Tradex”) was incorporated in the Republic

of Singapore and became a subsidiary of Longfin on June 19, 2017 after an acquisition by Longfin.

Stampede Tradex subsequently changed its name to Longfin Tradex Pte. Ltd.

        17.     Suresh Tammineedi (“Tammineedi”) is a citizen of India residing in Hyderabad,

India. Tammineedi is affiliated with Meenavalli through several entities, including as a director of

Stampede Capital Limited, which owns approximately 27.6% of the outstanding shares of Longfin.

Tammineedi and Meenavalli have been involved as directors of several other entities, including

Kling Enterprises India Ltd. and SpaceNet Enterprises India Ltd. Tammineedi is a defendant in

SEC v. Longfin Corp., et al., No. 18-cv-02977-DLC (S.D.N.Y. filed April 6, 2018).

        18.     Dorababu Penumarthi (“Penumarthi”) is a citizen and resident of the United

Kingdom. Penumarthi is affiliated with Meenavalli through Smartahead Solutions Limited, a United

Kingdom-based entity, for which Penumarthi and Meenavalli serve as directors. Penumarthi is a

defendant in SEC v. Longfin Corp., et al., No. 18-cv-02977-DLC (S.D.N.Y. filed April 6, 2018).

       BACKGROUND ON REGISTRATION OF SECURITIES TRANSACTIONS

        19.     Under Section 5 of the Securities Act, a company (an “issuer”) or any other person

selling stock may only do so if it (1) registers the transaction with the SEC pursuant to a valid

registration statement that applies to that specific offering of stock or (2) sells the stock in a

transaction that is specifically exempt from the registration requirements of Section 5. Section 5


                                                     6
applies to both the issuer and its “affiliates,” which are generally persons that the issuer controls,

that control the issuer, or that are under common control with the issuer.

        20.     To prevent an issuer and its affiliates from circumventing the registration

requirements, stock acquired directly from the issuer or indirectly through another affiliate is

restricted and generally cannot be sold without registration. To evidence this, the stock certificate

usually carries a restrictive legend that prohibits the stock from being further sold to the public

unless and until the registration requirements of Section 5 are met or the sale is otherwise exempt.

A “transfer agent,” a person with specific responsibilities under the Exchange Act, which include

issuing securities to bona fide shareholders at the direction of the issuer, may remove the restrictive

legend when presented with evidence that the stock is no longer restricted. Once the stock is no

longer restricted, it may be sold to the public without further registration.

        21.     Section 4(a)(1) of the Securities Act [15 U.S.C. § 77d(a)(1)] provides an exemption

from registration for transactions “by any person other than an issuer, underwriter, or dealer.” An

“underwriter,” as defined in Section 2(a)(11) of the Securities Act [15 U.S.C. § 77b(a)(11)], includes

any person who (1) purchases a security from an issuer with a view to distribution of the security or

(2) who directly or indirectly participates in that distribution.

        22.     SEC Rule 144 [17 C.F.R. § 230.144] provides a safe harbor for the sale of securities

under the Section 4(a)(1) exemption. A person who satisfies Rule 144’s applicable requirements is

deemed not to be an “underwriter” in determining whether the Section 4(a)(1) exemption for the

sale otherwise applies. Rule 144 contains different rules for affiliates and non-affiliates of the issuer.

                (a)      If a person is an affiliate of the issuer or was an affiliate of the issuer within

                         the previous 90 days, then the person must not sell securities of the issuer,

                         whether or not those securities are restricted, if the issuer (1) has been

                         subject to periodic reporting requirements under Section 13 or 15(d) of the



                                                     7
                       Exchange Act [15 U.S.C. §§ 78m, 78o(d)] for at least 90 days immediately

                       before the sale; and (2) is non-compliant with those requirements at the time

                       of sale. Moreover, if the issuer has not been subject to periodic reporting

                       requirements for at least 90 days before the sale, then the person must not

                       sell securities of the issuer, whether or not they are restricted, unless there is

                       certain public information available about the issuer, including, but not

                       limited to, the issuer’s most recent balance sheet, profit and loss, and retained

                       earnings statements and similar information for the prior two fiscal years of

                       the issuer’s existence.

               (b)     If a person is not an affiliate of the issuer, the issuer has been subject to

                       periodic reporting requirements for at least 90 days before the sale, and the

                       issuer is not compliant with those requirements, then the person must not

                       sell restricted securities of an issuer unless at least one year has passed since

                       the person acquired the securities from the issuer or an affiliate. A one-year

                       holding period also applies to restricted securities held by such person if the

                       issuer has not been subject to periodic reporting requirements for at least

                       90 days before the sale.

       23.     An offering by a qualifying issuer pursuant to SEC Regulation A is exempt from

Section 5 registration. On March 25, 2015, the Commission amended Regulation A pursuant to

Section 401 of the Jumpstart Our Business Startups (JOBS) Act of 2012 [15 U.S.C. § 77c(b)(2)-(5)].

Section 401 directed the SEC to adopt rules expanding the previous Regulation A by, among other

things, exempting public offerings of up to $50 million annually (Regulation A, as amended, is

commonly known as “Regulation A+” or “Reg. A+”).




                                                   8
        24.     Under Regulation A, issuers must comply with different regulatory requirements

depending on whether the offering is a Tier 1 offering for up to $20 million in proceeds or a Tier 2

offering for up to $50 million. In either case, no sale of a security may occur under Regulation A

until (1) the issuer has filed an offering statement on Form 1-A with the Commission and (2) the

Commission has issued a notice of qualification. Assuming all requirements of Regulation A are

satisfied, purchasers in the Regulation A offering acquire unrestricted securities that may be resold

without further registration.

        25.     In December 2017, Longfin completed a Tier 2 offering under Regulation A for up

to 10,000,000 of Longfin’s Class A shares at a price of $5 per share. Over the course of the offering,

which was first qualified in June 2017, Longfin issued a total of 1,140,989 shares purportedly sold

pursuant to the Regulation A exemption. Longfin has never registered the offer or sale of any

security to the public under the Securities Act.

        26.     The Regulation A exemption for Longfin qualified by the SEC only allowed sales of

Longfin shares at $5 per share. In other words, if, for example, Longfin as transferor issued shares

to a transferee-shareholder for no value, that transferee, unless another exemption from registration

applied, would hold restricted shares. Regulation A does not extend to transfers of securities outside

the scope of the qualification granted by the SEC.

        27.     Nasdaq Capital Market listing standards required, among other things, that at least

1 million of Longfin’s shares be held by unaffiliated, public shareholders with a market value of at

least $5 million. Therefore, for Longfin to obtain a NASDAQ listing, the company had to sell

1 million shares at the price of $5 per share pursuant to its Regulation A offering.




                                                   9
                                      STATEMENT OF FACTS

                 Longfin Fraudulently Obtains SEC Qualification of Its Regulation A Offering

        28.     On February 1, 2017, Meenavalli arranged to incorporate Longfin in the State of

Delaware. He did not transfer significant operating assets to the company. As of February 28,

2017, Longfin remained little more than a corporate shell: it had total assets of $298,861, consisting

almost entirely of trade receivables; total liabilities of $293,827, consisting almost entirely of trade

payables; no fixed assets; and cash of $75.

        29.     Although incorporated in Delaware, Longfin was never managed from the United

States. Instead, Meenavalli, a resident of India, managed the company from his residence in India

and placed nearly all of the company’s assets, cash, and operations in Singapore. Meenavalli planned

to use Longfin’s corporate existence in Delaware to effectively sell shares in foreign enterprises in

direct violation of Regulation A.

        30.     Meenavalli knew that Longfin did not qualify for any exemption under Regulation A

because the company was not based in the United States or Canada, as expressly required by the

regulation.

        31.     On May 12, 107, Longfin filed with the SEC an amended offering statement on

Form 1-A, which Meenavalli signed. The Form 1-A falsely claimed that “LongFin Corp. is currently

strategically operating its business operations via direct control and coordination from its principal

place of business in the state of New Jersey by the Director and Chief Executive Officer, Mr.

Venkata S Meenavalli, the director/ Global Head Executive Officer, [Y.P.] and Chief Financial

Officer, [K.S.].” In fact, as Meenavalli knew or recklessly disregarded, he never managed Longfin

from New Jersey, nor from anywhere in the United States or Canada.




                                                     10
        32.     On or about April 18, 2017, Longfin and Meenavalli knowingly caused false

representations about Longfin’s purported operations in New Jersey to be made to the SEC staff in

the Division of Corporation Finance.

        33.     As a result of the above misrepresentations, on June 16, 2017, Longfin received its

first notice of qualification from the SEC under Regulation A to sell up to 10 million Class A shares

at a price of $5 per share, based on the company’s previously filed offering statement on Form 1-A.

                    The Defendants Prepare to List Longfin Securities on the NASDAQ

        34.     On June 19, 2017, Longfin completed an acquisition of Stampede Tradex, a

subsidiary of Stampede. Stampede Tradex purportedly operated an electronic platform for trading

commodities and securities. Longfin described Stampede Tradex as a “global trade finance

technology solution provider.” After the acquisition, Longfin recorded an increase to its net assets

of more than $16 million. Stampede Tradex had no operations in the United States or Canada.

        35.     On October 4, 2017, Longfin disclosed in a post-qualification offering circular filed

with the SEC and signed by Meenavalli that the company had applied to list its common stock on

the Nasdaq Capital Market under the symbol “LFIN.” As disclosed in the offering circular, Longfin

needed to raise offering proceeds of $5 million (one million shares at a price of $5 per share) to meet

NASDAQ listing requirements.

        36.     In the offering circular, Longfin and Meenavalli repeated the false claim that Longfin

operated principally in the United States. The offering circular falsely stated, “LongFin Corp., is

currently strategically operating its business operation via direct control and coordination from its

principal place of business in the City and the state of New York by the Director and Chief

Executive Officer, Mr. Venkata S. Meenavalli, the director/ Global Head Executive Officer, [Y.P.]

and Chief Financial Officer, [K.S.].” Meenavalli knew this statement was materially false and

misleading.



                                                  11
        37.     In fact, as Meenavalli knew, since June 2017, Longfin’s presence in the United States

consisted of an office rented from WeWork, a provider of shared office space, which was staffed by

a single 23-year-old individual.

        38.     On October 11, 2017, Longfin received a second notice of qualification from the

SEC based on an amended Form 1-A. Before receiving this second notice of qualification, Longfin

and Meenavalli failed to correct prior misrepresentations about its principal place of business. The

second notice of qualification again allowed for the sale of up to 10 million Class A shares at a price

of $5 per share.

        39.     On November 22, 2017, following additional amendments to Longfin’s offering

statement, the SEC issued a third notice of qualification to Longfin for 10 million Class A shares at a

price of $5 per share. Before receiving this third notice of qualification, Longfin and Meenavalli

failed to correct prior misrepresentations about its principal place of business. On the same day,

Longfin registered its shares with the SEC under Section 12(b) of the Exchange Act, with such

registration effective on November 24, 2017 as a precondition to trading on the NASDAQ.

          The Defendants Execute a Fraudulent Scheme to Meet NASDAQ Listing Requirements and
                          Conceal the Departure of Longfin’s Chief Financial Officer

        40.     By early December 2017, Longfin and Meenavalli knew that Longfin would not sell

the one million shares at $5 per share, as required for a NASDAQ listing. Longfin’s underwriter

(the “Underwriter”) notified them that Longfin had sold only 590,804 shares. The Underwriter

further requested confirmation that Longfin had “received 350k from these investors to count

towards the 5mm offering.”

        41.     Within two days after the Underwriter informed Longfin and Meenavalli of the

shortfall in the number of shares sold, Longfin and Meenavalli executed a scheme to distribute

hundreds of thousands of shares to company insiders and affiliates to meet the one-million-share

threshold.


                                                  12
       42.     On December 6, 2017, two days before Longfin’s offering closed, Longfin and

Meenavalli knowingly or recklessly caused Longfin’s transfer agent to issue 409,360 shares (the

“December 6 Shares”) to 24 individuals (the “December 6 Shareholders”). On December 6, 2017,

the following communications took place:

               (a)     At 3:19 p.m., Altahawi emailed Longfin’s transfer agent, copying Meenavalli,

                       asking for a telephone call because Altahawi needed to submit

                       24 subscriptions that day.

               (b)     At 3:33 p.m., Altahawi sent the transfer agent subscription agreements for

                       11 individuals.

               (c)     At 4:09 p.m., Altahawi sent the transfer agent subscription agreements for an

                       additional 13 individuals.

               (d)     At 4:30 p.m., Altahawi sent the transfer agent a spreadsheet listing the

                       December 6 Shareholders and the shares to be issued to each, which

                       shareholders included Longfin’s Chief Financial Officer, V.K.R.; a director of

                       Longfin; two affiliates of Longfin; Penumarthi and Tammineedi; and other

                       directors or employees of parties associated with Longfin and Meenavalli,

                       including Stampede Capital and Stampede Enterprises India.

               (e)     At 6:31 p.m., a representative of the transfer agent stated in an email to

                       Altahawi, “I have completed the issuance request for you and the statements

                       are attached. Can you please review and advise if we are approved to send

                       statements to the shareholders.” The representative attached account

                       statements for the December 6 Shareholders showing the Longfin restricted

                       share issuances.




                                                    13
               (f)     At 7:08 pm, at Altahawi’s direction, the transfer agent sent out customer

                       statements reflecting the share transfer, but with the shares no longer marked

                       as restricted.

               (g)     At 7:40 p.m., Altahawi sent an email to a NASDAQ representative, with a

                       copy to Meenavalli, stating that Longfin would close the offering on the next

                       day and requesting a bell-ringing ceremony for December 13, 2017.

       43.     Longfin and Meenavalli knew or recklessly disregarded that the list of December 6

Shareholders provided to the transfer agent included insiders and affiliates who had not paid for

their shares and that such share issuances could not be included in the minimum public float

required to meet NASDAQ’s listing criteria.

       44.     The records for the Longfin’s escrow accounts and bank accounts, which are

controlled by Meenavalli, show that none of the December 6 Shareholders paid for the shares. In

addition, Meenavalli and Altahawi knew that the offering subscription agreements (signed by

Meenavalli and distributed by Altahawi) required the shareholders submit payment for the shares in

escrow accounts held by Longfin’s transfer agents, but that this requirement was not followed by

these shareholders.

       45.     Meenavalli and Altahawi also knew that several (if not all) of the shareholders were

company insiders and affiliates of Meenavalli. For example, Emmanuel Dasi, one of the December

6 shareholders, was Longfin’s Chief Investment Officer and a director of Stampede Enterprises, an

entity controlled Meenavalli. Tammineedi and Penumarthi, affiliates of Meenavalli, received 30,000

and 40,000 shares of Longfin, respectively, as part of the December 6 issuance.

       46.     On December 8, 2017, Longfin closed its Regulation A offering.

       47.     On December 11, 2017, Altahawi, acting on behalf of Longfin and Meenavalli and

with their knowledge and consent, falsely reported to NASDAQ that Longfin had sold a total of



                                                 14
1,140,989 shares at $5 per share in the offering. Altahawi represented that (i) Longfin had sold

1,140,989 shares in the Regulation A offering at $5 per share; (ii) the total number of shares

outstanding after closing was 44,040,898; and (iii) there were 364 shareholders in total, each holding

at least 100 shares. Altahawi also sent NASDAQ a final list of shareholders, their addresses, and the

quantity of shares each held in book entry. In fact, as Longfin and Meenavalli knew or recklessly

disregarded, the December 6 Shareholders had not purchased their shares, nor had Longfin sold

such shares, because none of the purported shareholders actually made payment to Longfin.

Indeed, Longfin transferred the shares for no consideration for the purpose of circumventing

NASDAQ’s listing requirements. The December 6 Shareholders included insiders and affiliates

included Tammineedi, who received 30,000 shares; Penumarthi, who received 40,000 shares; and

E.D., Longfin’s Chief Investment Officer and a Stampede director, who received 20,000 shares.

       48.     The December 6 Shares should have remained restricted in the hands of the

December 6 Shareholders. The share transfers were unregistered distributions outside the

Regulation A offering qualified by the SEC. These shares were not eligible to be included in the

calculation of the public float or the market value of publicly held shares for NASDAQ listing

purposes. Nevertheless, Longfin and Meenavalli knowingly or recklessly caused the transfer agent

to issue shares to the December 6 Shareholders without restrictive legends.

       49.     During the NASDAQ listing process, Longfin and Meenavalli also concealed from

NASDAQ the resignation of the company’s CFO. Longfin was required to update NASDAQ on

any material changes to disclosures made in its listing application, including changes to management

and the number of shares sold in the offering. Longfin’s CFO, K.S., effectively resigned no later

than November 29, 2017, when he was no longer working for the company.

       50.     On and before December 13, 2017, the first day of trading, each of Longfin and

Meenavalli failed to disclose to NASDAQ representatives that K.S. had resigned from Longfin.



                                                  15
They did not disclose the resignation until the filing of a Form 8-K on December 15, 2017, in which

the Longfin stated that its board it had accepted the resignations of both K.S. and the Chief

Operating Officer.

                         Ziddu.com Announcement Allows Insiders to Reap Millions

        51.     On December 13, 2017, Longfin’s Class A shares started trading on the NASDAQ

under the symbol “LFIN.” The shares opened at $6.94 per share and closed at $5.17 per share, on a

trading volume of 297,400 shares.

        52.     Longfin’s fraudulent NASDAQ listing allowed Longfin insiders, including Altahawi,

Tammineedi, and Penumarthi, to sell their positions in the open market in the days immediately

following the commencement of trading on the NASDAQ. These insiders reaped millions of

dollars in profits as a result of a sharp increase in Longfin’s share price as a result of Longfin’s and

Meenavalli’s exploitation of recent developments in cryptocurrency.

        53.     On December 14, 2017, Longfin’s shares closed at a price of $5.39 per share on a

trading volume of 185,386 shares. In other words, after the second day of trading, Longfin’s stock

price remained within 8% of its Regulation A offering price of $5 per share.

        54.     On or about December 15, 2017, Longfin issued a press release announcing that, on

December 11, 2017, it had acquired Ziddu.com. According to Longfin, Ziddu.com was a

“blockchain-empowered solutions provider” that “offers Microfinance Lending against

Collateralized Warehouse Receipts in the shape of Ziddu coins.” Longfin acquired Ziddu.com from

Meridian Enterprises Pte. Ltd., an entity at least 92%-owned by Meenavalli.

        55.     In fact, Ziddu.com provided no services at all. Longfin assigned a carrying value of

zero to the website in its accounting records. Ziddu.com produced no revenue, and Longfin did not

acquire any physical facilities, employees, market distribution systems, or production techniques. By

the acquisition, Longfin acquired merely the rights to use the Ziddu website and trade name.



                                                    16
        56.     On December 15, 2017, Longfin filed a current report on Form 8-K with the

Commission (Form 8-K is a form used to report significant corporate events). The Form 8-K,

signed by Meenavalli, attached a press release dated December 14, 2017 announcing the Ziddu.com

acquisition. According to the press release, Ziddu’s “warehouse financing leverages blockchain

technology to finance through Ziddu coins and other cryptocurrencies such as Ethereum and

Bitcoin against their collateralized warehouse receipts.” The press release quoted Meenavalli, who

touted the promise of blockchain technology, in general, while providing few specifics about Ziddu’s

actual business: “The advent of Blockchain technology has caught the imagination of the global

financial services industry; blockchain is emerging as a technological revolution that is set to disrupt

the financial services infrastructure. Cryptocurrencies such as Bitcoin and Ethereum will act as a

global financing currency to avail credit against hard currencies of many emerging markets.”

        57.       After the filing of Longfin’s Form 8-K on December 15, 2017, Longfin’s share

price and trading volume rose sharply. Longfin’s stock price opened at $9.76 per share and closed at

$22.01 per share, up four-fold from the previous day’s closing price of $5.39.

        58.     Longfin and Meenavalli did not disclose Longfin’s intent to acquire Ziddu.com, even

though the acquisition was approved by Longfin’s board of directors on December 10 and closed on

December 11.

        59.     On December 18, 2017, the next trading day, Longfin’s stock price rose during

trading to a high of $142.82 per share, which was an increase of more than 548% from the prior

day’s closing price and approximately 2,662% above Longfin’s closing price on its first day of

trading just three days earlier.

        60.     From December 2017 through March 2018, as alleged in the civil action SEC v.

Longfin, et al., No. 18-cv-02977-DLC (S.D.N.Y. filed April 6, 2018), Altahawi, Penumarthi, and

Tammineedi illegally sold Longfin shares for trading profits of over $28 million.



                                                   17
        61.     On January 2, 2018, Meenavalli wrote a letter to the Underwriter in which he falsely

stated, in response to request about whether the December 6 Shareholders had paid for their shares,

that the December 6 Shareholders had paid for them by transferring funds into Longfin’s “corporate

accounts.” In fact, the December 6 Shareholders did not remit payment for their shares to

Longfin’s corporate bank accounts, which Meenavalli controlled. Meenavalli knew or recklessly

disregarded that his statement to the Underwriter was materially false and misleading.

        62.     During the audit of Longfin’s financial statements for the year ended December 31,

2017, Longfin’s auditor sought confirmation that the company had received $5.7 million in offering

proceeds from the Regulation A offering. Longfin and Meenavalli falsely represented to the auditor

that approximately $2,045,607 in wire transfers from Stampede Enterprises represented investor

funds from the offering. In fact, these purported payments were not shareholder investments.

Indeed, Longfin had already recorded approximately $1,201,502 of these wire transfers as revenue

from purported commodity sales. Furthermore, two additional wire transfers totaling $365,920 and

received from Stampede Enterprises were repaid by Longfin within days.

        63.     On April 2, 2018, Longfin filed an annual report on Form 10-K with the SEC for the

year ended December 31, 2017. Meenavalli signed the Form 10-K, which repeated the

misrepresentation that Longfin had sold 1,140,989 shares at $5 per share in its Regulation A

offering. Meenavalli knew or recklessly disregarded that this statement was materially false and

misleading.

     Defendants Longfin and Meenavalli Report Fictitious Revenue from Purported Commodity Transactions

        64.     Longfin and Meenavalli orchestrated a massive revenue recognition scheme that

involved fictitious purchases and sales of bills of lading for the shipment of valuable physical

commodities. Longfin, however, never held title or ownership interest in any of the commodity

transactions for which it recognized revenue. Longfin used several deceptive means to make these



                                                    18
transactions appear legitimate by including in its books and records forged contracts and phony bills

of lading. Longfin also recorded round-trip transactions between Longfin and Meenavalli-controlled

entities to create the illusion of revenue-generating transactions. As a result of the scheme, Longfin

falsely recorded and publicly disclosed approximately $66.6 million in revenue from phony or round-

trip commodity transactions.

       65.     Longfin’s 2017 Form 10-K reported that its primary source of revenue was from

“structured trade finance,” which comprised “principally the sale of physical commodities.” Longfin

reported revenues of $66.6 million from sales of physical commodities, which was over 89% of total

revenues for 2017 reported by Longfin.

       66.     Longfin purported to recognize revenue by acquiring and reselling negotiable bills of

lading. The underlying commodities represented in the bills of lading included PCI coal

(metallurgical coal used in steel manufacturing), copper cathodes, zinc concentrates, nickel

briquettes, and palm oil. Longfin falsely disclosed in its 2017 Form 10-K that, “With respect to our

physical commodity contracts, we [Longfin] act as a principal and take title of the physical

commodities and assume the risks and rewards of ownership.” In fact, as Meenavalli knew or

recklessly disregarded, Longfin never owned these commodities.

       67.     In addition, in the 2017 Form 10-K, Longfin falsely reported $36.8 million in

accounts receivable from counterparties in purported physical commodity sales, which represented

approximately 84% of Longfin’s total current assets.

       68.     Longfin’s series of purported transactions from December 6, 2017 through

December 13, 2017 with one supposed counterparty (“Counterparty”) for PCI coal is an example of

Longfin and Meenavalli’s scheme. These sham transactions were the basis for approximately

$13.3 million in purported revenue for 2017, i.e., over 20% of all revenue for the year. The

fraudulent transactions proceeded as follows:



                                                  19
                (a)    On December 6, Longfin purported to purchase the coal for $6.15 million

                       through five purchase transactions.

                (b)    On December 7, Longfin purportedly sold the PCI coal to an entity named

                       S.A. Global through five sales transactions and recorded $6.5 million in

                       revenue.

                (c)    On December 8, Longfin purportedly repurchased 51,576 metric tons of PCI

                       coal from S.A. Global for $6.4 million.

                (d)    On December 13, Longfin purportedly sold the PCI coal back to

                       Counterparty and recorded $6.8 million in revenue.

        69.     The PCI coal transactions were shams that served no economic purpose. Longfin

and Counterparty exchanged no funds for these transactions. Longfin simply netted the fictitious

purchases and sales. As of December 31, 2017, Longfin’s accounting records showed $13.44 million

in accounts receivable from Counterparty and $3.47 million in accounts payable to S.A. Global.

According to Longfin and Meenavalli, Counterparty and S.A. Global were Longfin’s largest

counterparties in 2017 for commodity sales. In fact, as Meenavalli knew or recklessly disregarded,

Longfin was not a party to any purchase or sale of PCI coal on the purported days of the

transactions.

        70.     In short, the December 6 through December 13 PCI coal transactions were a sham.

For example,

                (a)    The transactions were not supported by an actual bill of lading. The bill of

                       lading was purportedly issued by the ship “MV Salt Lake City” on December

                       13, the same date on which the original shipper would have had to sell the

                       coal to S.A. Global, who then sold it to Longfin, who then sold it to

                       Counterparty, all transactions occurring on the exact same day.



                                                 20
               (b)     The shipper identified on the bill of lading (“Shipper”) sold the PCI coal to

                       the notify party listed on the bill of lading, a steel company based in India

                       (“Purchaser”). The transaction did not involve any intervening parties, and

                       the Shipper obtained payment for the PCI coal by negotiating the bill of

                       lading with the bank that issued a letter of credit pursuant to the terms of the

                       purchase and sale agreement between the parties.

               (c)     Shipper obtained payment for the shipment and had no economic reason to

                       forego its guaranteed right of payment through the letter of credit and sell

                       the bill of lading “on credit” to Longfin or any intervening party, such as

                       Counterparty.

       71.     Longfin’s 2017 Form 10-K was therefore materially false and misleading because it

reported revenue from these fictitious transactions. Reasonable investors would have considered it

important to their investment decisions to know that Longfin was falsely reporting revenue.

       72.     Longfin forged documentation of other purported commodity sales to report

additional fictitious revenue. For example,

               (a)     Longfin fraudulently reported approximately $6 million in revenue for 2017

                       from fictitious commodities contracts containing the forged signature of Y.P.

               (b)     Longfin used the same bills of lading for multiple purported contracts. For

                       example, the same bill of lading supported contracts for PCI coal on

                       December 6, 2017 and April 19, 2018. The date of the bill of lading was

                       noticeably altered for the second contract to a date of April 6, 2018.

                       Moreover, for the second purported contract, the ship purportedly

                       transporting Longfin’s coal was not in fact in the stated location on April 6,




                                                  21
                       2018 and could not have transported the coal in the manner represented in

                       the documents.

       73.     Meenavalli knew or recklessly disregarded that Longfin’s recorded revenue from

these transactions was false and misleading.

       74.     Meenavalli is the controlling shareholder and CEO of Longfin as well as an officer

or control person of the numerous companies that engaged in the sham transactions with Longfin.

These include, Meridian Enterprises Pte. Ltd., Meridian Tech. HK Ltd., Stampede Enterprises, and

Source Media. Moreover, as bank records reflect, the accounts associated with Longfin and these

related entities are controlled by Meenavalli, who is a signatory on the bank accounts.

       75.     As one of many examples, Meenavalli signed several contracts and invoices for

Meridian Enterprises and Meridian Tech HK in his capacity of as an officer of these companies,

which were used for sham commodities transactions that created bogus revenues for Longfin.

Accordingly, Meenavalli controlled both sides of these transactions—as the CEO of Longfin and as

officers of these counterparties—and inserted Longfin in the middle for purposes of carrying out

the revenue recognition scheme.

       76.     Longfin also recognized revenue on several fictitious, round-trip transactions

between Meenavalli-controlled entities. For example,

               (a)     Between May and December 2017, Longfin purported to buy $6.049 million

                       of commodities from Meridian Enterprises, Smartahead Solutions Ltd, and

                       Stampede Enterprises India only to immediately sell those commodities back

                       to Meridian Tech HK, Stampede Enterprises India, and Smartahead

                       Solutions. The contracts were all signed by affiliates of Meenavalli, including

                       Tammineedi and Penumarthi, or contained the forged signature of Y.P.




                                                  22
                (b)     In June 2017, Longfin purportedly purchased copper cathodes from

                        Meridian Enterprises and simultaneously sold the copper to Meridian Tech

                        HK. Meenavalli signed the sales agreement for both entities, and Y.P.’s

                        forged signature appeared in the contracts on behalf of Longfin.

        77.     Meenavalli further concealed the revenue recognition scheme by false and misleading

misrepresentations to Longfin’s auditor. In a management representation letter dated April 2, 2018,

Meenavalli falsely stated that Longfin’s 2017 financial statements were “fairly presented in

conformity with U.S. generally accepted accounting principles, and include all disclosures necessary

for such fair presentation.” Meenavalli also falsely added that (i) Longfin had made available to the

auditor all financial records and related data, including the names of all related parties and all

relationships and transactions with related parties; (ii) there were no material transactions that had

not been properly recorded in the accounting records underlying the financial statements; and

(iii) Longfin had no knowledge of any fraud or suspected fraud affecting the Company. As

discussed above, Meenavalli knew or recklessly disregarded that these representations were false.

        78.     With respect to Longfin’s purported commodities, in an email dated March 28, 2018,

Meenavalli represented to the auditor that “Structured Trade finance [through commodities

transactions] contributed nearly 89% of the total revenue” of Longfin. In the same email, he

represented that “We pay the supplier at sight and sell to buyer on credit” and included a listed of

purported buyers, including SA Global, Meridian, and Counterparty, among several other

companies. Longfin did not, however, pay its counterparty “at sight” for the PCI coal transactions.

Further, as Meenavalli knew, but did not disclose to the auditor, in many instances the

counterparties were companies he controlled.

        79.     In another email also dated March 28, Meenavalli represented to Longfin’s auditor

that: “Longfin receive[d] advance from its customers against the sale of commodity and the same is



                                                    23
kept as a deposit with banker at an interest rate of between 7% - 7.6%. Banker will arrange buyers

credit/Letter of Credit for 180 days by keeping 100% security in US dollars at cheaper rate of

Libor+50 basis points. After availing buyers credit, Longfin pays to the seller. Longfin makes a

margin of around 1%-2% in each trade.” No counterparty made “advance” payments to Longfin,

nor was Longfin the beneficiary of a letter of credit issued by a buyer. In fact, none of the 2017

commodity transactions involved a letter of credit or referenced a letter of credit.

        80.     On May 21, 2018, Longfin filed a quarterly report on Form 10-Q for the quarter

ended March 31, 2018. Meenavalli signed the Form 10-Q. In the filing, Longfin fraudulently

reported revenue of $4.85 million from three fictitious contracts for zinc and ore dated in

January 2018. Longfin and Meenavalli forged Y.P.’s signature on the fictitious contracts. Meenavalli

knew or recklessly disregarded that Longfin’s revenue for the quarter ended March 31, 2018 was

materially overstated.

                                      Longfin Terminates Operations

        81.     On November 14, 2018, Longfin filed a notice on Form 12b-25 with the SEC stating

that it undertook the responsibility to file its quarterly report on Form 10-Q for the quarter ended

September 30, 2018 within five days of the original due date. Longfin did not file the Form 10-Q

within five days of the due date, nor at any time since the filing of this Complaint.

        82.     In the Form 12b-25, Longfin stated that it did not anticipate “any significant change

in results of operations from the corresponding period for the last fiscal year.” As Meenavalli knew

or recklessly disregarded, this statement was false. In fact, two days earlier, Meenavalli had assigned

the company’s assets for liquidation pursuant to an assignment for the benefit of creditors under

New Jersey state law. In the New Jersey state court proceeding, Longfin claimed that its “liabilities

exceeded its assets and its current cash flow was insufficient to meet the obligations of the Company

and its subsidiaries.”



                                                   24
        83.      On November 21, 2018, in a current report on Form 8-K signed by Meenavalli,

Longfin disclosed that its board of directors had determined to cease operations and to provide for

an orderly liquidation of Longfin’s assets. Longfin filed the assignment with the Monmouth County

Clerk in Freehold, New Jersey. Longfin stated that, as of the filing of the Form 8-K, its liabilities

exceeded its assets, its current cash flow was insufficient to meet its obligations, and the company

expected no recovery for shareholders from the state court proceeding.

                                    FIRST CLAIM FOR RELIEF

                       Fraudulent NASDAQ Listing Scheme in Violation of
                         Securities Act Section 17(a) [15 U.S.C. § 77q(a)]
                             (Defendants Longfin and Meenavalli)

        84.      The Commission realleges and reincorporates paragraphs 1 through 63 and 81

through 83 as if fully set forth herein.

        85.      Defendants, with scienter, by use of the means or instruments of transportation or

communication in interstate commerce or by use the mails, in the offer or sale of securities, directly

or indirectly:

                 (a)    employed devices, schemes, or artifices to defraud;

                 (b)    obtained money or property by means of any untrue statement of a material

                        fact or any omission to state a material fact necessary in order to make the

                        statements made, in light of the circumstances under which they were made,

                        not misleading; and/or

                 (c)    engaged in transactions, practices, or courses of business which operated or

                        would have operated as a fraud or deceit upon the purchaser.

        86.      By reason of their actions alleged herein, Defendants violated Section 17(a) of the

Securities Act [15 U.S.C. § 77q(a)] and unless restrained and enjoined will continue to do so.




                                                   25
                                  SECOND CLAIM FOR RELIEF

                  Fraudulent NASDAQ Listing Scheme in Violation of
    Exchange Act Section 10(b) and Rule 10b-5 [15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5]
                          (Defendants Longfin and Meenavalli)

        87.     The Commission realleges and reincorporates paragraphs 1 through 63 and 81

through 83 as if fully set forth herein.

        88.     Defendants, with scienter, by use of the means or instrumentalities of interstate

commerce or of the mails or of any facility of any national securities exchange, in connection with

the purchase or sale of securities, directly or indirectly:

                (a)      employed devices, schemes, or artifices to defraud;

                (b)      made untrue statements of material fact or omitted to state material facts

                         necessary in order to make the statements made, in light of the circumstances

                         under which they were made, not misleading; and/or

                (c)      engaged in acts, practices, or courses of business which operated or would

                         have operated as a fraud or deceit.

        89.     By reason of their actions alleged herein, Defendants violated Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5] and, unless

restrained and enjoined, will continue to do so.

                                    THIRD CLAIM FOR RELIEF

                                 Accounting Fraud in Violation of
                          Securities Act Section 17(a) [15 U.S.C. § 77q(a)]
                              (Defendants Longfin and Meenavalli)

        90.     The Commission realleges and reincorporates paragraphs 1 through 83 as if fully set

forth herein.




                                                     26
        91.      Defendants, with scienter, by use of the means or instruments of transportation or

communication in interstate commerce or by use the mails, in the offer or sale of securities, directly

or indirectly:

                 (a)     employed devices, schemes, or artifices to defraud;

                 (b)     obtained money or property by means of any untrue statement of a material

                         fact or any omission to state a material fact necessary in order to make the

                         statements made, in light of the circumstances under which they were made,

                         not misleading; and/or

                 (c)     engaged in transactions, practices, or courses of business which operated or

                         would have operated as a fraud or deceit upon the purchaser.

        92.      By reason of their actions alleged herein, Defendants violated Section 17(a) of the

Securities Act [15 U.S.C. § 77q(a)] and, unless restrained and enjoined, will continue to do so.

                                  FOURTH CLAIM FOR RELIEF

                            Accounting Fraud in Violation of
    Exchange Act Section 10(b) and Rule 10b-5 [15 U.S.C. § 78j(b); 17 C.F.R. § 240.10b-5]
                          (Defendants Longfin and Meenavalli)

        93.      The Commission realleges and reincorporates paragraphs 1 through 83 as if fully set

forth herein.

        94.      Defendants, with scienter, by use of the means or instrumentalities of interstate

commerce or of the mails or of any facility of any national securities exchange, in connection with

the purchase or sale of securities, directly or indirectly:

                 (a)     employed devices, schemes, or artifices to defraud;

                 (b)     made untrue statements of material fact or omitted to state material facts

                         necessary in order to make the statements made, in light of the circumstances

                         under which they were made, not misleading; and/or


                                                     27
                (c)     engaged in acts, practices, or courses of business which operated or would

                        have operated as a fraud or deceit.

        95.     By reason of their actions alleged herein, Defendants violated Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5] and, unless

restrained and enjoined, will continue to do so.

                                   FIFTH CLAIM FOR RELIEF

                               Filing False Reports in Violation of
             Exchange Act Section 13(a) and Rules 12b-20, 13a-1, 13a-11, and 13a-13
         [15 U.S.C. § 77q(a), 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13]
                             (Defendants Longfin and Meenavalli)

        96.     The Commission realleges and reincorporates paragraphs 1 through 83 as if fully set

forth herein.

        97.     As alleged above, Longfin filed false annual, quarterly, and periodic reports on

Forms 10-K, 10-Q, and 8-K, respectively.

        98.     Longfin therefore violated and, unless restrained and enjoined, will continue to

violate Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13.

        99.     Meenavalli aided and abetted Longfin’s violations of Section 13(a) of the Exchange

Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [15 U.S.C. § 78m(a); 17 C.F.R.

§§ 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13] by knowingly or recklessly providing substantial

assistance to those violations. Pursuant to Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)],

Meenavalli is therefore liable for Longfin’s violations.

        100.    Unless restrained and enjoined, Meenavalli will continue to aid and abet violations of

Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder

[15 U.S.C. § 78m(a); 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13].




                                                   28
                                   SIXTH CLAIM FOR RELIEF

        Failing to Maintain Accounting Records and Internal Controls in Violation of
          Exchange Act Section 13(b)(2)(A) and(B) [15 U.S.C. § 78m(b)(2)(A)-(B)]
                            (Defendants Longfin and Meenavalli)

        101.    The Commission realleges and reincorporates paragraphs 1 through 83 as if fully set

forth herein.

        102.    As discussed above, Longfin (a) failed to make and keep books, records and

accounts that in reasonable detail accurately and fairly reflected its transactions and disposition of

assets; and (b) failed to devise and maintain a system of internal accounting controls sufficient to

provide reasonable assurances that transactions were executed in accordance with management's

general or specific authorization; transactions were recorded as necessary to permit preparation of

financial statements in conformity with generally accepted accounting principles or any other criteria

applicable to such statements, and to maintain accountability for assets.

        103.    Longfin therefore violated and, unless restrained and enjoined, will continue to

violate Section 13(a)(2)(A) and (B) of the Exchange Act.

        104.    Meenavalli aided and abetted Longfin’s violations of Section 13(a)(2)(A) and (B) of

the Exchange Act by knowingly or recklessly providing substantial assistance to those violations.

Pursuant to Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)], Meenavalli is therefore liable for

Longfin’s violations.

        105.    Unless restrained and enjoined, Meenavalli will continue to aid and abet violations of

Section 13(a)(2)(A) and (B) of the Exchange Act.




                                                   29
                                SEVENTH CLAIM FOR RELIEF

         Circumvention of Internal Controls and Falsification of Accounting Records
               in Violation of Exchange Act Section 13(b)(5) and Rule 13b2-1
                       [15 U.S.C. § 78m(b)(5); 17 C.F.R. § 240.13b2-1]
                                  (Defendant Meenavalli)

        106.    The Commission realleges and reincorporates paragraphs 1 through 83 as if fully set

forth herein.

        107.    Meenavalli knowingly circumvented a system of internal accounting controls or

knowingly falsified books, records, or accounts that Longfin was required to maintain under

Section 13(b)(2) of the Exchange Act [15 U.S.C. § 78m(b)(2)].

        108.    Meenavalli, acting knowingly, recklessly, or negligently, falsified or caused to be

falsified books, records, or accounts that Longfin was required to maintain under

Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)].

        109.    Meenavalli therefore violated and, unless restrained and enjoined, will continue to

violate Section 13(b)(5) of the Exchange Act [15 U.S.C. § 78m(b)(5)] and Rule 13b2-1 thereunder

[17 C.F.R. § 240.13b2-1].

                                 EIGHTH CLAIM FOR RELIEF

                              False Certifications in Violation of
                        Exchange Act Rule 13a-14 [17 C.F.R. § 240.13a-14]
                                   (Defendant Meenavalli)

        110.    The Commission realleges and reincorporates paragraphs 1 through 83 as if fully set

forth herein.

        111.    Defendant Meenavalli, acting knowingly, recklessly, or negligently, signed the

certifications included with Longfin’s Form 10-K for the year ended December 31, 2017 and its

Form 10-Q for the quarter ended March 31, 2018 falsely stating, among other things, that the forms




                                                   30
fully complied with the requirements of the Exchange Act and fairly presented, in all material

respects, the financial condition and results of operations of the company.

        112.    Meenavalli therefore violated and. unless restrained and enjoined, will continue to

violate Rule 13a-14 of the Exchange Act [17 C.F.R. § 240.13a-14].

                                  NINTH CLAIM FOR RELIEF

                Violation of Exchange Act Rule 13b2-2 [17 C.F.R. § 240.13b2-2]
                                    Lying to Accountants
                                   (Defendant Meenavalli)

        113.    The Commission realleges and reincorporates paragraphs 1 through 83 as if fully set

forth herein.

        114.    Meenavalli, directly or indirectly: (a) made or caused to be made materially false or

misleading statements to an accountants; or (b) omitted to state, or caused another person to omit to

state, material facts necessary in order to make statements made, in light of the circumstances under

which such statements were made, not misleading, to an accountant in connection with (1) an audit,

review, or examination of financial statements required by the Exchange Act or rules thereunder; or

(2) the preparation or filing of a document or report required to be filed with the Commission.

        115.    By engaging in the conduct described above and acting knowingly, recklessly, or

negligently, Meenavalli violated and, unless restrained and enjoined, will continue to violate,

Rule 13b2-2 of the Exchange Act [17 C.F.R. § 240.13b2-2].

                                      PRAYER FOR RELIEF

        WHEREFORE, the Commission respectively requests that the Court:

                  (i)    Permanently enjoin Longfin from violating (a) Sections 10(b), 13(a),

  13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78j(b), 78m(a), 78m(a)(2)(A)-(B)]




                                                   31
and Exchange Act Rules 10b-5, 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [17 C.F.R.

§§ 240.12b-20, 240.13a-1, 240.13a-11]; and (b) Section 17(a) of the Securities Act;

                (ii)    Permanently enjoin Meenavalli from (a) violating Sections 10(b) and

13(b)(5) of the Exchange Act [15 U.S.C. §§ 78j(b), 78m(b)(5)] and Exchange Act Rules 10b-5,

13a-14, 13b2-1, and 13b2-2 thereunder [17 C.F.R. §§ 240.10b-5, 240.13a-14, 240.13b2-1,

240.13b2-2]; (b) violating Section 17(a) of the Securities Act; and (c) aiding and abetting violations

of Exchange Act Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) [15 U.S.C. §§ 78m(a), 78m(b)(2)(A)-

(B)] and Exchange Act Rules 12b-20, 13a-1, 13a-11, and 13a-13 [17 C.F.R. §§ 240.12b-20,

240.13a-1, 240.13a-11, 240.13a-13];

                (iii)   Order Longfin and Meenavalli to pay civil penalties pursuant to Section

20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C.

§ 78u(d)] in amounts to be determined by the Court;

                (iv)    Order that Meenavalli be barred from acting as an officer or director of any

issuer that has a class of securities registered pursuant to Section 12 of the Exchange Act

[15 U.S.C. § 78l] or that is required to file reports pursuant to Section 15(d) of the Exchange Act

[15 U.S.C. § 78o(d)];

                (v)     Order the Defendants to disgorge, with prejudgment interest, all of the ill-

 gotten gains derived from misconduct described in this Complaint;

                (vi)    Order, pursuant to Rule 4(f)(3) of the Federal Rules of Civil Procedure,

directing service of the summons and complaint upon Defendants by any internationally agreed

means of service that is reasonably calculated to give notice, such as those authorized by the

Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents, or by any

other means of alternative service not prohibited by international agreement; and




                                                 32
                (vii)   Order such other relief as this Court may deem just and proper.


                                              Respectfully submitted,

Dated: June 5, 2019                           s/ Adam B.Gottlieb
                                              Adam B. Gottlieb
                                              Tel: (202) 551-8299
                                              Stephan S. Schlegelmilch (pending pro hac vice)
                                              Tel: (202) 551-4935
                                              SECURITIES AND EXCHANGE COMMISSION
                                              100 F Street, NE
                                              Washington, DC 20549
                                              Facsimile: (202) 772-9282

Of counsel:
Anita Bandy
Ernesto Amparo
SECURITIES AND EXCHANGE COMMISSION
100 F Street, NE
Washington, DC 20549




                                                33
